Van Voorhis, J.
(dissenting). In the cases which have been cited where courts have declined to assume jurisdiction in actions by nonresidents against foreign railroad corporations upon transitory causes of action arising outside of the State, *131no part of the defendant’s railroad has been located within the State in which the action was commenced (e. g., Davis v. Farmers Co-Operative Equity Co., 262 U. S. 312; Atchison, Topeka & Santa Fe Ry. Co. v. Wells, 265 U. S. 101; Michigan Central R. R. Co. v. Mix, 278 U. S. 492; Klepper v. Canadian Pacific Ry. Co., 271 App. Div. 53). This has been regarded as a controlling distinction (Denver & Rio Grande Western R. R. Co. v. Terte, 284 U. S. 284, thus interpreted on this point in International Milling Co. v. Columbia Transportation Co., 292 U. S. 511, 519).
International Milling Co. v. Columbia Transportation Co., upholding the jurisdiction of the court in which the action was instituted, held that a steamship company which has a regular terminus in the State is analogous to a railroad company which has part of its line therein. The language to that effect was quoted and the case followed by this court in Hirliman v. Southern Pacific Co. (268 App. Div. 192). Ball v. Canadian Pacific Steamships, Ltd. (276 N. Y. 650) appears not to be to the contrary, inasmuch as the Canadian Pacific’s ships had no regular terminus in New York City, but entered this harbor only irregularly in making world cruises. The business referred to in the Reporter’s syllabus in the Ball case as having been booked in New York for transportation to Canada, was effected over other carriers’ routes to Canada, and thence by Canadian Pacific steamships to other parts of the world. The steamships in Matter of Baltimore Mail S.S. Co. v. Fawcett (269 N. Y. 379) touched at no port in this State.
In the present action, the ship's of the Italian Line ply regularly in and out of New York Harbor, which is a main terminus for the line.
The inconvenience resulting to defendant from trying the action in New York would be at least offset by the inconvenience to plaintiff of leaving her domicile in Louisiana to try it in Italy.
The order appealed from should be affirmed, with $20 costs and printing disbursements.
Heffernan, J., concurs with Glennon, J.; Peck, P. J., concurs for reversal and dismissal, in opinion; Van Voorhis, J., dissents and votes to affirm in an opinion in which Shientag, J., concurs.
Order reversed, with $20 costs and disbursements to tne appellant and the motion to dismiss the complaint granted, with costs. Settle order on notice.